BLANCHARD, J.
• This is an action to recover damages for personal injuries. . Upon the evidence it is at least doubtful whether the plaintiff was injured in the manner alleged in the complaint and as testified to by him. The testimony respecting this material issue was conflicting, and was properly submitted to the jury. The plaintiff testified that the gate of the car was not fully open for the reception of passengers, that it was opened “a little bit,” and that “if I had seen the position that gate was in I never would have put my hand there to get hurt.” This being so, it was for the jury to decide whether the plaintiff used reasonable care in attempting to board the car, under such circumstances. The plaintiff’s exceptions are without merit.
The judgment and order appealed from should be affirmed, with costs. All concur.